SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                               John Paff v. Galloway Township (A-88-15) (077692)

Argued February 28, 2017 -- Decided June 20, 2017

Albin, J., writing for the Court.

         In this appeal, the Court addresses the scope of a municipality’s obligation to disclose electronically stored
information in accordance with the New Jersey Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13.

         On June 28, 2013, Plaintiff John Paff filed an OPRA request with Galloway Township’s records custodian,
seeking fields of information from all emails sent by the Township Clerk and the Township Police Chief between
June 3 and 17, 2013. Paff asked the records custodian to provide him with an itemized list of the following
categories of information in each email: “sender,” “recipient,” “date,” and “subject.” As a guide to the custodian,
he attached, as a template, an email log that the Township had provided him in response to a similar records request
six months earlier. On July 8, 2013, the Township Clerk denied the records request, explaining that “the
[Government Records Council] and the courts have held that a custodian is not required to create new records in
response to an OPRA request.”

          One month later, Paff filed a complaint and order to show cause in the Superior Court, Law Division,
alleging that defendants Galloway Township and the Township Clerk (who is also the records custodian) violated
both OPRA and the common law right of access. Paff sought an order compelling the Township to release the
requested fields of information in the emails.

          Beginning in late 2011, the Township provided email logs—similar to the one sought by Paff—in replying
to specific OPRA requests. Because the Township did not maintain email logs on a regular basis, it had to generate
them. At some point, the Clerk asked the Government Records Council (GRC) whether the Township could deny
email log requests given that the Township did not maintain such “logs as a public record.” With the caveat that its
guidance did “not constitute legal advice or a final [agency] decision,” the GRC responded as follows: “[B]oth the
GRC and the courts have held that a custodian is not required to create new records in response to an OPRA request.
If a record does not already exist, the custodian may deny access on the basis that no records responsive exist.”
Armed with this guidance, the Township ceased fulfilling requests for email logs, including the request by Paff.

          The trial court ruled that the email logs requested by Paff were government records, as defined by OPRA,
and therefore subject to disclosure. The court did not analyze Paff’s records request under the common law right of
access, likely because the OPRA analysis ended the inquiry.

          A panel of the Appellate Division reversed. 444 N.J. Super. 495, 497, 505 (App. Div. 2016). The panel
accorded “substantial deference” to the GRC’s guidance given to Galloway Township, id. at 499, 503, and held that
“OPRA does not require the creation of a new government record that does not exist at the time of a request, even if
the information sought to be included in the new government record is stored or maintained electronically in other
government records,” id. at 504. The panel rejected Paff’s argument that the common law right of access provided
an alternative ground for approving his email log request. Id. at 506 n.9. The Court granted Paff’s petition for
certification. 227 N.J. 24 (2016).

HELD: The Appellate Division’s overly constrictive reading of OPRA cannot be squared with the OPRA’s objectives
or statutory language. OPRA recognizes that government records will constitute not only paper documents, but also
information electronically stored. The fields of information covering “sender,” “recipient,” “date,” and “subject” in the
emails sent by the Galloway Township Chief of Police and Clerk over a two-week period are government records under
OPRA.
1. In 2001, the Legislature passed the Open Public Records Act (OPRA), L. 2001, c. 404 (codified at N.J.S.A.
47:1A-1 to -13), replacing the then-existing Right-to-Know Law, see L. 1963, c. 73, which had been enacted in
1963. In enacting OPRA, the Legislature intended to bring greater transparency to the operations of government and
public officials. The Legislature declared in OPRA that “government records shall be readily accessible for . . . the
citizens of this State, with certain exceptions, for the protection of the public interest, and any limitations on the
right of access . . . shall be construed in favor of the public’s right of access.” N.J.S.A. 47:1A-1. (pp. 14-16)

2. In keeping with that goal of transparency, OPRA broadly defines a “government record,” making clear that
government records consist of not only hard-copy books and paper documents housed in file cabinets or on shelves,
but also “information stored or maintained electronically” in a database on a municipality’s server. N.J.S.A. 47:1A-
1.1. The Legislature apparently decided against defining government record as documents or files stored or
maintained electronically. “Information” is the key word. By OPRA’s language, information in electronic form,
even if part of a larger document, is itself a government record. Thus, electronically stored information extracted
from an email is not the creation of a new record or new information; it is a government record. (pp. 16-17)

3. N.J.S.A. 47:1A-5(d) allows for a service-fee charge when the request for a record requires “a substantial amount
of manipulation or programming of information technology.” Information in an email includes certain fields: the
sender, recipient, date, and subject. Extracting that kind of information requires “programming of information
technology,” ibid., a function the Legislature clearly envisioned the municipality performing, provided that it has the
means of doing so. Here, Galloway Township concedes that Paff’s request does not require “a substantial amount of
manipulation or programming of information technology.” (pp 17-18)

4. Unlike the request in MAG Entertainment, LLC v. Division of Alcoholic Beverage Control, 375 N.J. Super. 534
(App. Div. 2005), Paff circumscribed his request to a two-week period and identified the discrete information he
sought. The records custodian did not have to make a subjective judgment to determine the nature of the
information covered by the request. Reliance on MAG is misplaced here. (pp. 19-21)

5. The Court does not accord “substantial deference” to the GRC’s guidance given to the Galloway Township
Clerk. The GRC cautioned that its guidance did “not constitute legal advice or a final [agency] decision.”
Additionally, OPRA specifically provides that “[a] decision of the [GRC] shall not have value as a precedent for any
case initiated in Superior Court.” N.J.S.A. 47:1A-7(e). Surely, if the Superior Court is to give no weight to a GRC
decision, then informal guidance from the GRC can stand in no better position. Finally, the GRC did not analyze the
facts of this case in light of the specific statutory provision at issue. (pp. 21-22)

6. The Township and amici have raised legitimate concerns whether the emails are subject to OPRA exceptions,
exemptions, or redactions—issues not fully explored or discussed before the trial court. It may take only two to
three minutes for an IT Specialist to make accessible fields of information from two weeks of emails; it will take
considerably longer for the Township Clerk and Chief of Police to determine whether the requested information in
each email may intrude on privacy rights or raise public-safety concerns. The Court offers no opinion on whether
exceptions or exemptions apply to the information requested. If the Township wishes to contest the disclosure of the
information on grounds other than those raised in this appeal, it must present evidence and arguments to the trial
court, and Paff must be given the opportunity to respond. (pp. 22-24)

7. In light of its resolution of the OPRA claim, the Court has no need to address Paff’s arguments that the common
law right of access provides an alternative basis for disclosure of the information requested. The Court notes that its
silence on this subject should not be construed as an endorsement of the Appellate Division’s dismissal of Paff’s
common law claim. (pp. 24-25)

        The judgment of the Appellate Division is REVERSED. The matter is REMANDED to the trial court for
proceedings consistent with this opinion.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in JUSTICE ALBIN’s opinion.




                                                          2
                                     SUPREME COURT OF NEW JERSEY
                                       A-88 September Term 2015
                                                077692

JOHN PAFF,

    Plaintiff-Appellant,

         v.

GALLOWAY TOWNSHIP and THALIA
C. KAY, in her capacity as
Municipal Clerk and Records
Custodian of Galloway
Township,

    Defendants-Respondents.


         Argued February 28, 2017 – Decided June 20, 2017

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 444 N.J. Super. 495 (App. Div.
         2016).

         Walter M. Luers argued the cause for
         appellant (Law Offices of Walter M. Luers
         and Furst & Lurie, attorneys; Walter M.
         Luers, Joshua M. Lurie, and Raymond M.
         Baldino, of counsel and on the briefs).

         Michael J. Fitzgerald argued the cause for
         respondents (Fitzgerald, McGroarty &
         Malinsky, attorneys).

         Thomas J. Cafferty argued the cause for
         amicus curiae New Jersey Press Association
         and Reporters Committee for Freedom of the
         Press (Gibbons, attorneys; Thomas J.
         Cafferty, Nomi I. Lowy, Lauren James-Weir,
         and Charlotte M. Howells, on the brief).

         Christopher J. Michie argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey and the Electronic Frontier

                               1
         Foundation (Clark Michie, attorneys;
         Christopher J. Michie, Bruce W. Clark,
         Edward L. Barocas, Jeanne M. LoCicero, and
         Iris Bromberg, on the brief).

         Carl R. Woodward, III, argued the cause for
         amicus curiae New Jersey State League of
         Municipalities and New Jersey Institute of
         Local Government Attorneys (Carella, Byrne,
         Cecchi, Olstein, Brody & Agnello,
         attorneys).

         Vito A. Gagliardi, Jr., argued the cause for
         amicus curiae New Jersey State Association
         of Chiefs of Police (Porzio, Bromberg &
         Newman, attorneys; Vito A. Gagliardi, Jr.,
         of counsel and on the brief, and Phillip C.
         Bauknight; on the brief).

    JUSTICE ALBIN delivered the opinion of the Court.

    In this appeal, we address the scope of a municipality’s

obligation to disclose electronically stored information in

accordance with the New Jersey Open Public Records Act (OPRA),

N.J.S.A. 47:1A-1 to -13.

    Plaintiff John Paff filed a request with Galloway

Township’s records custodian for specific information in emails

sent by the Township’s Municipal Clerk and Chief of Police over

a two-week period.   From those emails, Paff sought only

information contained within the following fields:    “sender,”

“recipient,” “date,” and “subject.”   Paff did not request the

contents of the emails.

    The Township contended that only the emails -- not specific

information embedded within them -- were “government records”



                                 2
subject to disclosure under OPRA.    On that basis, the Township

denied the records request.

    The trial court ordered the production of the fields of

information sought by Paff because OPRA defines a “government

record” as “information stored or maintained electronically” by

a municipality, quoting N.J.S.A. 47:1A-1.1 (emphasis added).       A

panel of the Appellate Division reversed, concluding that OPRA

required only the production of the emails, not information

electronically stored within them.

    We now hold that the Appellate Division’s overly

constrictive reading of OPRA cannot be squared with OPRA’s

objectives or statutory language.    The Legislature has

instructed that government records must be readily accessible to

our citizenry, subject to certain exceptions, and that any

limitation on the “public’s right of access” must be construed

in favor of access.   N.J.S.A. 47:1A-1.   In passing OPRA, and

replacing its predecessor statute, the Legislature framed a

statutory scheme that reflects the profound changes in

communication and storage of information in recent times.     OPRA

recognizes that government records will constitute not only

paper documents, but also information electronically stored.     To

that end, N.J.S.A. 47:1A-1.1 provides that a government record

includes “information stored or maintained electronically.”      The

information sought by Paff was clearly defined and


                                3
circumscribed; was stored electronically; and, by the Township’s

own admission, could have been produced within minutes.

    The Appellate Division erred in finding that the government

record is the email itself and not the easily accessible fields

of information that were maintained electronically.    We

therefore reverse.   We remand to the trial court to determine

whether any of the requested information falls within any

exception or exemption to OPRA’s disclosure requirement.

                                I.

                                A.

    On June 28, 2013, Paff filed an OPRA request with Galloway

Township’s records custodian, seeking fields of information from

all emails sent by the Township Clerk and the Township Police

Chief between June 3 and 17, 2013.     Paff asked the records

custodian to provide him with an itemized list of the following

categories of information in each email:    “sender,” “recipient,”

“date,” and “subject.”

    As a guide to the custodian, he attached, as a template, an

email log that the Township had provided him in response to a

similar records request six months earlier.    Four fields of

information were set forth in the template:

Sender           Recipient           Date           Subject




                                 4
    On July 8, 2013, Thalia C. Kay, the Township Clerk,

notified Paff that the Township “is unable to provide logs on

email communication” and “[t]herefore, no records responsive

exist.”   (emphasis added).    In denying the records request, the

Clerk explained that “the [Government Records Council] and the

courts have held that a custodian is not required to create new

records in response to an OPRA request.”

    One month later, Paff filed a complaint and order to show

cause in the Superior Court, Law Division, alleging that

defendants Galloway Township and the Township Clerk (who is also

the records custodian) violated both OPRA and the common law

right of access.   Paff sought an order compelling the Township

to release the requested fields of information in the emails.

                                   B.

    During a three-day hearing, the trial court took testimony

from Paff, the Township Clerk, and the Township’s Information

Technology (IT) Specialist, Eric E. McCarthy, and reviewed each

of their certifications.      The court also reviewed a

certification from Captain Christopher Doyle of the Galloway

Township Police Department.     The facts gleaned from the record

are largely undisputed.

    Beginning in late 2011, the Township provided email logs --

similar to the one sought by Paff -- in replying to specific

OPRA requests.   Because the Township did not maintain email logs


                                   5
on a regular basis, it had to generate them.   Until it

discontinued the practice one year later, the Township had

released email logs, including one to Paff, in response to

approximately 100 records requests.

     The Township had the technological capacity to provide the

fields of information sought by Paff and could have done so by

expending two to three minutes of its IT Specialist’s time.        The

Township conceded that Paff’s request did not impose a

significant technological burden.

     At some point, the Clerk asked the Government Records

Council (GRC) whether the Township could deny email log requests

given that the Township did not maintain such “logs as a public

record” and was not required to create such records.1     With the

caveat that its guidance did “not constitute legal advice or a

final [agency] decision,” the GRC responded as follows:     “[B]oth

the GRC and the courts have held that a custodian is not

required to create new records in response to an OPRA request.

If a record does not already exist, the custodian may deny

access on the basis that no records responsive exist.”     Armed

with this guidance, the Township ceased fulfilling requests for

email logs, including the request by Paff.


1 The GRC is an administrative agency created to offer guidance
on OPRA compliance and to adjudicate disputes regarding access
to government records. See N.J.S.A. 47:1A-7(b); N.J.A.C. 5:105-
1.5.


                                6
    In a certification, Galloway Township Police Captain

Christopher Doyle -- the Department’s Deputy Custodian for OPRA

requests -- averred that the “Department ha[d] the technical

capability to create a log of emails sent or received by [its]

members” but had never done so before “in response to an OPRA

request.”   Captain Doyle feared that the type of email log

sought by Paff “would have a significant potential detriment to

the Department’s ability to protect confidential information,

ongoing investigations and investigatory techniques.”    He also

opined that the dates selected by Paff were not “random” and

were related “to an internal investigation within the Township

Police Department.”   Captain Doyle warned that imposing on the

Department the obligation “to create and then redact logs of e-

mails would not only be extremely difficult,” but also

“impractical.”

    In his testimony, Paff explained that the Township’s

reversal of its previous policy of making email logs accessible

prompted his OPRA request.     He stated that his motive was simply

to further “the public’s right to know” and “to try to keep OPRA

from getting whittled away.”    He asserted that he could not

recall why he chose the dates embraced within his OPRA request

and that he may have selected the dates randomly, solely for the

purpose of testing the new policy.

                                  C.


                                   7
     The trial court ruled that the email logs requested by Paff

were government records, as defined by OPRA, and therefore

subject to disclosure.    The court observed that OPRA broadly

defines “government record” as including “information stored or

maintained electronically,” quoting N.J.S.A. 47:1A-1.1.     The

court concluded that a “list of emails” that afforded only

“sender/receiver/date/[subject]” information over a two-week

period was “information” falling within the definition of

“government record.”     In reaching that conclusion, the court

made the following factual findings:    Paff’s request for an

email log was “carefully circumscribed” and the information

sought was “identified with reasonable clarity”; the Township

has the technical ability to prepare an email log; and despite

the request’s apparent breadth, the Township would not incur

“any significant burden associated with producing the email

log.”   The court evidently did not give credence to the

Township’s “concerns about disruption of police investigations”

based on the limited fields of information requested.

     The court did not analyze Paff’s records request under the

common law right of access, likely because the OPRA analysis

ended the inquiry.2    The court stayed its order and award of




2 In his initial records request with the Township Clerk and in
his complaint, Paff claimed that disclosure of the email logs
was required under the common law right of access.


                                  8
attorney’s fees to Paff pending appeal.

                                  D.

       A panel of the Appellate Division reversed the trial

court’s order compelling Galloway Township to provide the email

logs to Paff.   Paff v. Galloway Township, 444 N.J. Super. 495,

497, 505 (App. Div. 2016).     The panel determined that OPRA

requires public agencies to provide access to government

records, not to create them.    Id. at 502.    According to the

panel, the plain language of “OPRA only allows requests for

records, not requests for information.”      Id. at 503 (quoting

Bent v. Twp. of Stafford Police Dep’t, 381 N.J. Super. 30, 37

(App. Div. 2005)).    In support of that position, the panel

accorded “substantial deference” to the Government Records

Council’s guidance given to Galloway Township.     See id. at 499,

503.

       The panel held that “OPRA does not require the creation of

a new government record that does not exist at the time of a

request, even if the information sought to be included in the

new government record is stored or maintained electronically in

other government records.”     Id. at 504.   The panel reasoned that

“[w]hile a computer may be able to create an email log quickly,

it is still creating a new government record, which is not

required under OPRA.”    Id. at 505.

       Additionally, although the panel conceded that the request


                                  9
for an email log in this case “might not present a burdensome

task,” it envisioned “requests of a similar nature that would

present a serious burden.”   Id. at 505-06.   In the panel’s view,

any obligation imposed on “governmental entities to produce

lists and compilations that do not otherwise exist” must come

from the Legislature.   Id. at 506.

    Last, based on Paff’s inability to “recall any reason for

making his request [or] choosing the specific dates in his

request,” the panel rejected Paff’s argument that the common law

right of access provided an alternative ground for approving his

email log request.   Id. at 506 n.9.

    We granted Paff’s petition for certification.    Paff v.

Galloway Township, 227 N.J. 24 (2016).   We also granted requests

of the following organizations to participate as amici curiae:

American Civil Liberties Union of New Jersey, the Electronic

Frontier Foundation, New Jersey Press Association, Reporters

Committee for Freedom of the Press, New Jersey State Association

of Chiefs of Police, New Jersey State League of Municipalities,

and New Jersey Institute of Local Government Attorneys.

                               II.

                                A.

    Paff contends that the Appellate Division erred by failing

to recognize that the Legislature, in enacting OPRA, broadly

defined government records to include not only paper documents


                                10
and files, but also computer-generated “information stored or

maintained electronically.”   According to Paff, for OPRA

purposes, electronically stored information is an existing

record, and therefore extracting digital information, such as a

list of the “sender,” “recipient,” “date,” and “subject” fields

from emails, is not the creation of a new record.   Paff notes

that OPRA takes into account the type of request he made by

allowing public agencies to charge a fee for a “substantial

amount of manipulation or programming of information

technology,” quoting N.J.S.A. 47:1A-5(d).   He insists, “it is

critical that citizens have access to [government] records on

terms that reflect the realities of technology.”

    Paff also argues that the Appellate Division disregarded

OPRA’s command that a GRC decision shall have no precedential

value in a Superior Court case, citing N.J.S.A. 47:1A-7(e).

Last, Paff states that the Appellate Division, in perfunctorily

rejecting his common law right to access claim, failed to engage

in the required balancing of interests of both the requestor and

the Township.

    Amici American Civil Liberties Union of New Jersey, the

Electronic Frontier Foundation, New Jersey Press Association,

and Reporters Committee for Freedom of the Press, collectively

or individually, maintain that the Appellate Division failed to

grasp OPRA’s intent to make electronically stored information


                                11
easily accessible by harnessing modern technology.3    Amici submit

that OPRA deems both paper documents and “information” stored in

electronic form to be government records.   They also assert that

information extracted from a computer database -- whether called

a list, a log, or a response to a request -- is not new

information or a new record, but a government record, as defined

by OPRA.   Finally, amici note that whether the requested

information sought is subject to non-disclosure based on an OPRA

exception or exemption has no bearing on whether electronic

information constitutes a government record.

                                B.

     Galloway Township, including the Township Clerk,

acknowledges that the actual emails at issue are government

records subject to disclosure in electronic or paper form.     The

Township claims, however, that OPRA does not require the

Township to create records by extracting and compiling

information from those emails in the form of a list.     The

Township contends that because it does not maintain an email

list limited to the fields of “sender,” “recipient,” “date,” and

“subject,” there is no existing government record to disclose.

     The Township also urges that, in deciding whether


3 American Civil Liberties Union of New Jersey and the Electronic
Frontier Foundation filed a joint brief, and New Jersey Press
Association and Reporters Committee for Freedom of the Press
filed a separate joint brief.


                                12
disclosure of the requested records is statutorily required,

this Court consider the privacy and confidentiality concerns

raised by compelling disclosure of lists of emails that may

touch on communications between members of the public and

government officials.   Last, the Township highlights the

difficulties government officials will face if email lists must

be prepared and released, positing that officials will have to

determine whether each individual email contains privileged or

confidential information subject to redaction.

     Amici New Jersey State Association of Chiefs of Police, New

Jersey State League of Municipalities, and New Jersey Institute

of Local Government Attorneys, collectively or individually,

insist that requiring law enforcement officials to create email

logs will “compromise the sensitive investigatory techniques of

police departments” and “irreparably damage the fluid and

consistent exchange of confidential information internally.”4

They also posit that citizens -- fearing unwarranted invasion of

their privacy or identity theft -- might be discouraged “from

using the internet to communicate with their government.”

Additionally, they express concern that records custodians are

not equipped to decide whether confidential information must be


4 New Jersey State Association of Chiefs of Police filed a brief,
and New Jersey State League of Municipalities and New Jersey
Institute of Local Government Attorneys filed a separate joint
brief.


                                13
redacted from the vast number of emails generated by the Police

Department and other municipal officials.

                               III.

    The issue in this case is simply one of statutory

interpretation.   OPRA defines “government record” to include

“information stored or maintained electronically” by a

municipality.   N.J.S.A. 47:1A-1.1.   We must decide whether

Paff’s request for fields of information that list the sender,

recipient, date, and subject of emails sent by Galloway

Township’s Chief of Police and Clerk over a two-week period is a

request for government records within the intendment of OPRA.

    “In construing the meaning of a statute, our review is de

novo,” and therefore we owe no deference to the interpretative

conclusions reached by either the trial court or the Appellate

Division.   Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584

(2012).   The statutory language, as always, is the best

indicator of legislative intent, DiProspero v. Penn, 183 N.J.
477, 492 (2005), but here, too, the historical background that

impelled the Legislature to pass OPRA sheds a clear light on its

intent.

                                A.

    In 2001, the Legislature passed the Open Public Records Act

(OPRA), L. 2001, c. 404 (codified at N.J.S.A. 47:1A-1 to -13),

replacing the then-existing Right-to-Know Law, see L. 1963, c.


                                14
73, which had been enacted in 1963.    The thirty-eight-year reign

of the Right-to-Know Law did not keep pace with the vast

technological advances that changed the way citizens and public

officials communicate and store information.    See Issues Dealing

with Public Access to Government Records:   Hearing on S.B. 161,

351, 573, 866 Before the S. Judiciary Comm. 18-19 (2000)

(statement of Sen. Byron M. Baer) (remarking on “antiquated”

nature of Right-to-Know Law in “information age” and need for

proposed OPRA legislation to “tie in with the Internet”).

    Under the Right-to-Know Law, “the Legislature intended to

circumscribe the public’s right . . . to receive copies of

public records in computer form.”    Higg-A-Rella, Inc. v. County

of Essex, 141 N.J. 35, 45 (1995).    To that end, the Right-to-

Know Law was so “narrowly drawn” that it did “not entitle

citizens to obtain computer copies.”    Ibid.   Thus, “the copying

of records maintained by a system of data processing or image

processing [was] deemed to refer to the right to receive printed

copies of such records” only.   L. 1994, c. 140, § 8 (emphasis

added).

    In enacting OPRA, the Legislature intended to bring greater

transparency to the operations of government and public

officials.   The Legislature declared in OPRA that “government

records shall be readily accessible for . . . the citizens of

this State, with certain exceptions, for the protection of the


                                15
public interest, and any limitations on the right of access . .

. shall be construed in favor of the public’s right of access.”

N.J.S.A. 47:1A-1.   In keeping with that goal of transparency,

OPRA broadly defines a “government record” as:

          [A]ny   paper,  written   or  printed   book,
          document, drawing, map, plan, photograph,
          microfilm, data processed or image processed
          document, information stored or maintained
          electronically or by sound-recording or in a
          similar device, or any copy thereof, that has
          been made, maintained or kept on file in the
          course of his or its official business by any
          officer, commission, agency or authority of
          the State or of any political subdivision
          thereof.

          [N.J.S.A. 47:1A-1.1.]5

     OPRA makes clear that government records consist of not

only hard-copy books and paper documents housed in file cabinets

or on shelves, but also “information stored or maintained

electronically” in a database on a municipality’s server.    Ibid.

The Legislature, pointedly, declined to limit accessibility to

electronic records by not adopting a more restrictive

formulation of government record.    The Legislature apparently

decided against defining government record as documents or files

stored or maintained electronically.    “Information” is the key

word.


5 N.J.S.A. 47:1A-1.1 contains an extensive list of exceptions to
the broad definition of “government record.” The exceptions
consist of records that are “deemed to be confidential” and
therefore exempt from disclosure. Ibid.


                                16
     One definition of “information” is “facts or figures ready

for communication.”   Webster’s Third New International

Dictionary 1160 (3d ed. 1981); see also Merriam-Webster’s

Collegiate Dictionary 641 (11th ed. 2004) (defining information

as “knowledge,” “facts,” and “data”).   We must presume that the

Legislature intended the words that it chose and the plain and

ordinary meaning ascribed to those words.   DiProspero, supra,

183 N.J. at 492.

     A document is nothing more than a compilation of

information -- discrete facts and data.    By OPRA’s language,

information in electronic form, even if part of a larger

document, is itself a government record.    Thus, electronically

stored information extracted from an email is not the creation

of a new record or new information; it is a government record.

     This logical conclusion flows directly from OPRA’s language

and related provisions in the statutory scheme.6   As noted

earlier, OPRA’s definition of “government record” indicates that

electronically stored information that is part of a larger




6 The conclusion that electronically stored information is a
government record is also supported by the interpretation given
to the similarly worded Pennsylvania Right-to-Know Law. See 65
Pa. Cons. Stat. § 67.102 (defining “record” as “information
stored or maintained electronically”). Pennsylvania courts have
held that extracting information from an electronic database “is
not the creation of a record.” See, e.g., Commonwealth of Pa.,
Dep’t of Envtl. Prot. v. Cole, 52 A.3d 541, 549 (Pa. Commw. Ct.
2012).


                                17
document is a government record.     Other OPRA provisions

distinguish between paper records and records in electronic

form, placing in context the different treatment given to

electronic information.   N.J.S.A. 47:1A-5(d) provides that a

records requestor is entitled to a government record “in the

medium requested if the public agency maintains the record in

that medium.”   Thus, if the record is maintained in an

electronic medium, the requestor is entitled to the document in

electronic form.   If the record is not maintained “in the medium

requested,” the custodian must “convert the record to the medium

requested or provide a copy in some other meaningful medium.”

Ibid.

      That provision also allows for a service-fee charge when

the request for a record requires “a substantial amount of

manipulation or programming of information technology.”        Ibid.

Obviously, providing access to or copies of computer-generated

information involves challenges that are not present in the rote

copying of paper documents.

      Information in an email includes certain fields:       the

sender, recipient, date, and subject.     Extracting that kind of

information requires “programming of information technology,”

ibid., a function the Legislature clearly envisioned the

municipality performing, provided that it has the means of doing

so.   Here, Galloway Township concedes that Paff’s request does


                                18
not require “a substantial amount of manipulation or programming

of information technology,” which would have entitled the

Township to a service charge.    See ibid.   The Township’s IT

Specialist testified that providing the fields of information

requested is not a burden and would consume no more than two to

three minutes of time.   Retrieving paper documents from a

storage facility and copying them undoubtedly would take more

time and impose greater costs.    To that extent, modern

technology has lessened some of the burdens on municipal

officials.

    The Township does not dispute that the emails requested by

Paff are government records.     Instead, it argues that Paff can

have the entirety of those emails or nothing.     According to the

Township, Paff is not entitled to fields of information -- such

as “sender,” “recipient,” “date,” and “subject” -- divorced from

the emails themselves.   To support that position, the Township

does not rest on the language of the statute but rather on prior

Appellate Division decisions that did not address the electronic

medium and therefore are inapposite.     The Appellate Division in

this case made the same error.

    To advance its argument, the Township relies heavily on MAG

Entertainment, LLC v. Division of Alcoholic Beverage Control,

375 N.J. Super. 534 (App. Div. 2005), a case not comparable to

the one before us.   In MAG, the Division of Alcoholic Beverage


                                  19
Control (ABC) instituted administrative proceedings to revoke

MAG’s license for allegedly selling alcohol to an intoxicated

person and for alleged acts of lewdness by its employees.     Id.

at 539.   MAG filed an OPRA request with the ABC for “all

documents or records” involving similar enforcement actions.

Id. at 539-40 (emphasis added).    “[T]he request failed to

identify with any specificity or particularity the governmental

records sought.”   Id. at 549.   Given this unrestricted records

request, the Appellate Division sensibly stated that OPRA did

not countenance “[w]holesale requests for general information to

be analyzed, collated and compiled by the responding government

entity” or “open-ended searches of an agency’s files.”      Ibid.

    A records request must be well defined so that the

custodian knows precisely what records are sought.     The request

should not require the records custodian to undertake a

subjective analysis to understand the nature of the request.

Seeking particular information from the custodian is

permissible; expecting the custodian to do research is not.

    Unlike the request in MAG, Paff circumscribed his request

to a two-week period and identified the discrete information he

sought.   The records custodian did not have to make a subjective

judgment to determine the nature of the information covered by

the request.   The custodian simply had to search for -- not

research the identity of -- the records requested.     Therefore,


                                  20
the Township’s, as well as the Appellate Division’s, reliance on

MAG is misplaced here.

    With respect to electronically stored information by a

municipality or other public entity, we reject the Appellate

Division’s statement that “OPRA only allows requests for

records, not requests for information.”   Paff, supra, 444 N.J.

Super. at 503 (quoting Bent, supra, 381 N.J. Super. at 37).

That position cannot be squared with OPRA’s plain language or

its objectives in dealing with electronically stored

information.

                                B.

    We do not accord “substantial deference” to the GRC’s

guidance given to the Galloway Township Clerk.   See Paff, supra,

444 N.J. Super. at 503.   That guidance merely stated in

boilerplate language that the Township was not “required to

create new records in response to an OPRA request.”

Significantly, the GRC cautioned that its guidance did “not

constitute legal advice or a final [agency] decision.”

Additionally, OPRA specifically provides that “[a] decision of

the [GRC] shall not have value as a precedent for any case

initiated in Superior Court.”   N.J.S.A. 47:1A-7(e).   That

statutory provision clearly indicates that in proceedings

initiated in Superior Court concerning an OPRA request, GRC




                                21
decisions are not entitled to any deference.7   Surely, if the

Superior Court is to give no weight to a GRC decision, then

informal guidance from the GRC can stand in no better position.

Finally, we add that the GRC did not analyze the facts of this

case in light of the specific statutory provision at issue.

                                C.

     In conclusion, the fields of information covering “sender,”

“recipient,” “date,” and “subject” in the emails sent by the

Galloway Township Chief of Police and Clerk over a two-week

period are government records under OPRA.

                                IV.

     Our finding that the fields of information in the requested

emails are government records does not end the inquiry.   The

Township and amici have raised legitimate concerns whether the

emails are subject to OPRA exceptions, exemptions, or redactions

-- issues not fully explored or discussed before the trial

court.   The Township fears that wholesale disclosure of the

requested fields of information from the emails may compromise

investigations or investigatory techniques, thwart the internal


7 GRC decisions obviously will have precedential value in matters
brought before the GRC. On appeal from an adjudicatory
proceeding in which the GRC renders a final agency decision, a
GRC determination will be entitled to deference before the
Appellate Division. See McGee v. Township of East Amwell, 416
N.J. Super. 602, 612-13 (App. Div. 2010) (recognizing GRC’s
authority to interpret and apply OPRA and endorsing “deferential
standard” of appellate review of GRC decisions).


                                22
exchange of confidential information, or lead to the release of

citizens’ email addresses causing an unwarranted invasion of

their privacy.

     An informed citizenry is essential to a well-functioning

democracy.   Cf. Mason v. City of Hoboken, 196 N.J. 51, 64

(2008).   Clearly, technology has opened the door to unparalleled

transparency of government operations.    OPRA recognizes,

however, that technology now imposes burdens on public

officials.   It may take only two to three minutes for an IT

Specialist to make accessible fields of information from two

weeks of emails; it will take considerably longer for the

Township Clerk and Chief of Police to determine whether the

requested information in each email may intrude on privacy

rights or raise public-safety concerns.     The potential issues

raised by the Township must be addressed.

     OPRA carves out thirty exceptions to the definition of

government record, N.J.S.A. 47:1A-1.1, and lists multiple

exemptions to the right to access.    For example, OPRA exempts

from disclosure any records that “pertain to an investigation in

progress by any public agency” if disclosure of such records

would “be inimical to the public interest.”     N.J.S.A. 47:1A-

3(a).   OPRA also authorizes a public agency to deny a records

request if granting access “would substantially disrupt agency

operations.”   N.J.S.A. 47:1A-5(g).   However, before doing so,


                                23
the agency must first attempt “to reach a reasonable solution

with the requestor that accommodates the interests of the

requestor and the agency.”   Ibid.

    OPRA also permits redaction of parts of government records

that are not subject to disclosure.      See ibid.; see also

N.J.S.A. 47:1A-5(a).   Additionally, the Legislature declared in

OPRA that public agencies have “a responsibility and an

obligation to safeguard from public access a citizen’s personal

information . . . when disclosure thereof would violate the

citizen’s reasonable expectation of privacy.”      N.J.S.A. 47:1A-1.

This is by no means an exhaustive list of OPRA’s exceptions and

exemptions.

    This Court is not the proper forum to resolve whether

exceptions or exemptions apply to the information requested, and

we offer no opinion on the issue.      If the Township wishes to

contest the disclosure of the information on grounds other than

those raised in this appeal, it must present evidence and

arguments to the trial court, and Paff must be given the

opportunity to respond.   The Township, however, carries the

burden of establishing a statutory basis for denying Paff’s

records request.   N.J.S.A. 47:1A-6.

    Last, in light of our resolution of the OPRA claim, we have

no need to address Paff’s arguments that the common law right of

access provides an alternative basis for disclosure of the


                                24
information requested.   Our silence on this subject should not

be construed as an endorsement of the Appellate Division’s

dismissal of Paff’s common law claim.   See Paff, supra, 444 N.J.

Super. at 506 n.9.

                                V.

    For the reasons expressed, we reverse the judgment of the

Appellate Division.   We conclude that the requested fields of

information from the identified emails constitute “information

stored or maintained electronically,” N.J.S.A. 47:1A-1.1, and

are therefore “government records” under OPRA.   The trial court

must determine whether any of OPRA’s exceptions or exemptions

bar access to the requested information or whether any

redactions are necessary.   We remand for proceedings consistent

with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s
opinion.




                                25